



Exhibit 10.2
2017 Annual Equity Incentive Plan


The 2017 Annual Equity Incentive Plan provides for the issuance of equity
incentive awards in the form of (i) non-qualified stock options; (ii) time-based
restricted stock units; and (iii) performance-based restricted stock units.


Executive Officer
Time-Based Restricted Stock Units
(# shares)
Performance-Based Restricted Stock Units
(# shares)
Non-Qualified Stock Options (# shares)
Douglas C. Bryant
President and Chief Executive Officer
20,250
20,249
40,499
Michael D. Abney, Jr.
Senior Vice President, Distribution
7,172
7,171
14,343
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
7,172
7,171
14,343
Werner Kroll
Senior Vice President, Research and Development
7,172
7,171
14,343
Edward K. Russell
Senior Vice President, Global Commercial Operations
7,172
7,171
14,343
Randall J. Steward
Chief Financial Officer
7,594
7,593
15,187



The vesting period for the non-qualified stock is over four years with the first
50% of such option awards vesting at the end of the second-year anniversary of
the grant date and the remainder vesting 25% annually on each of the following
two anniversaries thereafter.


The vesting period for the time-based restricted stock units is 100% of such
equity awards vesting at the end of the four-year anniversary of the grant date.


The vesting for the performance based restricted stock units (PSUs) is over a
three year time period and is tied to the achievement of net revenue growth
targets.  If the net revenue targets are achieved, then the PSUs will vest 100%
upon the third anniversary of the Equity Grant Date.  If the company has not
achieved the annual net revenue growth targets at the end of the three year
period, the PSUs will be canceled. The PSUs may vest early upon early
achievement of the three year net revenue growth targets. The net revenue
calculation will be adjusted for influenza revenue volatility.  



